DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 04/12/2022, with respect to rejection of claims 1-21 on the ground of nonstatutory double patenting, have been fully considered and are persuasive.  A terminal disclaimer has been filed and approved, The rejection of the claims has been withdrawn. 
Applicant’s arguments, with respect to rejections of claims 1-3, 5-12, and 14-21 under 35 U.S.C. 103, have been fully considered and are persuasive.  The amendment to the independent claims 1 and 10 has overcome the rejections. Update and interferences searches have been performed.  Claims 1-3, 5-12, and 14-19 are allowed. Claims 20-21 have been canceled. The rejections of the claims have been withdrawn. 
Applicant's arguments, with respect to rejection of claims 20-21 under 35 U.S.C. 101, have been fully considered but they are not persuasive. The amendment to the claims would raise an 112 issue, and does not overcome the rejection. The examiner has initiated an interview with the applicant’s representative to discuss the issue. As a result, applicant authorizes the examiner to perform an examiner’s amendment to cancel claims 20-21, and put the application in the condition of allowance. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Cohen on 5/19/2022.

The application has been amended as follows: 

Claims 20-21 (Canceled).
Allowable Subject Matter
Claims 1-3, 5-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1, and 10, as amended, the prior art references of record disclose various limitations of the claims. However, the prior art failed to disclose all limitations of the claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613